Citation Nr: 0030264	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-01 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment of, or reimbursement for, 
unauthorized private medical services provided September 17, 
1996, and October 1, 1996.

2.  Entitlement to payment of, or reimbursement for, 
unauthorized private medical services provided October 29, 
1996, April 11, 1997, August 22, 1997, December 5, 1997, 
April 29, 1998, and August 11, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1950 to August 1973, 
including service in Korea and in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and January 1999 
decisions by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Muskogee, Oklahoma.  The October 1998 VAMC 
decision denied entitlement to payment of, or reimbursement 
for, the cost of unauthorized expenses for private medical 
treatment rendered by the Cancer Treatment Center of Tulsa, 
Memorial Medical Center, on September 17, 1996, October 1, 
1996, October 29, 1996, April 11, 1997, August 22, 1997, 
December 5, 1997, April 29, 1998, and August 11, 1998.  The 
January 1999 decision reopened and denied the claims of 
entitlement to payment of, or reimbursement for, the cost of 
unauthorized expenses for private medical treatment rendered 
at the Cancer Treatment Center of Tulsa, Memorial Medical 
Center (CTCT-MMC) on October 29, 1996, April 11, August 22, 
and December 5, 1997, and April 29 and August 11, 1998.  The 
VAMC issued a statement of the case (SOC) as to each decision 
in January 1999, and the veteran submitted a timely 
substantive appeal as to both rating decisions in February 
1998.


FINDINGS OF FACT

1.  During outpatient treatment at the VAMC in August and 
September 1996, the veteran was diagnosed as having prostate 
cancer, and was offered VA treatment.

2.  The veteran has been awarded service connection for 
several disabilities, including prostate cancer, but he has 
not been found to be permanently and totally disabled.

3.  The veteran seeks reimbursement of or payment for private 
medical expenses of scheduled, planned radiation therapy for 
prostate cancer, and outpatient follow-up of this therapy, 
provided from September 1996 to August 1998, not for 
emergency medical treatment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical services 
furnished to the veteran September 17, 1996 and October 1, 
1996, have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 17.120 
(1999).

2.  The criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical services 
furnished to the veteran October 29, 1996, April 11, 1997, 
August 22, 1997, December 5, 1997, April 29, 1998, and August 
11, 1998, have not been met.  38 U.S.C.A. §§ 1703, 1710, 
1728, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 
17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  As all relevant medical records identified by the 
veteran were obtained by the RO, and the veteran has not 
identified any other documents which might be relevant, the 
Board finds that the requirements of the new statute have 
been met.  See Veterans Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of prostate cancer treatment at 
the Cancer Treatment Center of Tulsa.  He seeks reimbursement 
or payment for several treatment dates beginning in September 
1996 through August 11, 1998.  

The essential facts are established by the medical evidence 
of record and are not in dispute.  The veteran was seen for 
outpatient treatment at the VAMC in July and August 1996, and 
findings suspicious of prostate cancer were noted.  In early 
September 1996, a diagnosis of prostate cancer was rendered.  
September 1996 VA clinical notes reflect that various 
treatment options including prostatectomy, radiation therapy, 
hormone therapy, or no therapy, were explained to the 
veteran, who indicated he "want[ed] to think about it."  A 
return VA outpatient appointment was scheduled for mid-
September 1996.

Private treatment notes of the Cancer Center of Tulsa reflect 
that the veteran was seen on September 17, 1996, for 
consultation regarding a Gleason grade 7 carcinoma of the 
prostate.  An October 1, 1996 "Radiation Therapy On-
Treatment Progress Note" reflects that the veteran was 
tolerating his tumor therapy and was not reporting any side 
effects requiring treatment.  An operative report dated on 
October 29, 1996, reflects that the veteran underwent 
transrectal ultrasound so that dosimetry could be calculated 
for the tumor therapy and radiation seeds implanted.  The 
clinical notes dated on April 11, 1997, August 22, 1997, 
December 5, 1997, are titled "Radiation Therapy Follow-Up 
Note," and reflect that the veteran was seen on a routine 
outpatient basis for assessment of his response to the 
September 1996 external beam radiation therapy and radiation 
seed implant in November 1996.  The clinical notes dated on 
April 29, 1998, August 11, 1998 similarly reflect assessment 
of prostate cancer treatment.  The final note, in August 
1998, reflects that the prostate bed was flat with no 
nodules. 

At the time the veteran received care at the CTCT-MMC in 
September 1996, he had been awarded service connection for 
hypertension, left retinal artery hemorrhage, osteoarthritis 
of multiple joints, bilateral hearing loss, folliculitis 
barbae and acne rosea, seborrheic dermatitis, bilateral 
tendinitis of the elbows, hyperlipoproteinemia, and tinnitus, 
with a combined evaluation of 50 percent, effective in 
February 1989.  By a rating decision issued in April 1997, 
the veteran was awarded service connection for adenocarcinoma 
of the prostate, effective November 7, 1996.

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  

The care or services must be (1) rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, (2) for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, and (3) must be rendered under 
circumstances where VA or other Federal facilities were not 
feasibly available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 
17.120.  See also Parker v. Brown, 7 Vet. App. 116 (1994).  

The Board notes that each of these three criteria must be met 
in order to establish entitlement to reimbursement or payment 
of medical expenses under 38 U.S.C.A. § 1728.  Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  As noted above, the 
veteran's award of service connection for prostate cancer was 
effective from November 7, 1996.  Thus, the veteran's 
prostate cancer cannot be considered a service-connected 
disability prior to November 7, 1996, the effective date of 
the grant of service connection.  Therefore, the Board has 
considered whether VA could assume financial responsibility 
for the unauthorized medical expenses incurred for treatment 
of prostate cancer prior to November 7, 1996, on any other 
basis, not requiring the specific disorder treated to be 
service-connected.

The veteran could be eligible, under the circumstances 
specified by statute, for reimbursement of the unauthorized 
treatment at CTCT-MMC on September 17, October 1, and October 
29, 1996, if he were evaluated as permanently and totally 
disabled.  However, the veteran was not rated totally and 
permanently disabled at the time treatment was rendered in 
September and October 1996, nor is there any evidence of 
record suggesting that the veteran has been determined to be 
totally and permanently disabled since that time.  The Board 
notes that the veteran was granted a total evaluation from 
November 1996 to June 1997, under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (providing a 100 percent 
rating for a specified period of time following cessation of 
radiation, chemotherapy, or other therapeutic procedure for a 
malignant neoplasm of the genitourinary system), but it is 
clear from the rating decision that this total evaluation was 
not permanent and it was terminated effective June 1997.  

Therefore, as to the treatment rendered prior to November 7, 
1996, the veteran does not meet the criteria for 
reimbursement or payment of those unauthorized medical 
expenses, because all applicable criteria, including the 
requirement that the treatment be for a service-connected 
disability or for any disability of a totally disabled 
veteran, must be met.  38 C.F.R. § 17.120.  

The medical evidence of record establishes that the treatment 
rendered at CTCT-MMC from April 11, 1997 to August 11, 1998, 
was not provided in a medical emergency such that delay would 
have been hazardous to the veteran's life of health.  In 
particular, the clinical notes are titled "Radiation Therapy 
Follow-Up."  The title of the clinical notes, as well as the 
substance of those notes, makes it clear that the veteran was 
seen on a scheduled, routine, outpatient basis to determine 
the effect of previously-provided treatment for prostate 
cancer.  

There is no opinion, statement, or any other indicator in any 
of the clinical notes from April 11, 1997, through August 11, 
1998, that the unauthorized treatment provided on any date 
constituted an emergency.  Moreover, the VA physician who 
reviewed the records in January 1999 determined that the 
services provided were routine outpatient services.

The veteran alleges, in his February 1999 substantive appeal, 
that VA should not deny payment or reimbursement for the 
private medical costs associated with treatment of his 
prostate cancer because "they would not treat me; because I 
was not service-connected."  However, there is no evidence 
which supports the veteran's statement that VA would not 
treat him for his prostate cancer.  Rather, the evidence of 
record reflects that the veteran's prostate cancer was 
initially suspected during routine VA care, and the veteran 
was offered several treatment alternatives by VA.  The 
evidence that the veteran was offered VA treatment 
contradicts his assertion that he could not get VA treatment 
because he had not been awarded service connection for 
prostate cancer. 

The veteran further notes that he submitted his original 
claim for service connection for prostate cancer in November 
1996, while he was undergoing treatment for prostate cancer.  
The Board notes that the veteran was awarded service 
connection for prostate cancer during the course of his 
treatment at CTCT-MMC, but there is no evidence that he 
sought VA treatment or authorization of private treatment for 
the service-connected disability after that award. 

The Board also notes that VA may contract for medical care 
for a veteran who has service-connected disability rated at 
50 percent or more.  38 C.F.R. § 17.52.  However, there is no 
evidence that there was any contract between VA and CTCT-MMC 
to provide the veteran's cancer treatment, nor does the 
veteran so allege.  Thus, payment is not warranted on the 
basis of contractual agreement.

In the absence of any evidence that the total disability 
evaluation granted from November 1996 to June 1997 is 
permanent, and in the absence of any evidence that there was 
contract between CTCT-MMC and VA for the veteran's care, and 
given the evidence that the veteran sought outpatient service 
on a routine basis for his prostate cancer, the veteran does 
not meet the criteria for any of the several alternative 
regulatory or statutory criteria for entitlement to payment 
or reimbursement of his unauthorized private medical 
expenses, even if those expenses had been incurred in 
connection with an adjudicated service-connected disability. 

The evidence establishes that each episode of the prostate 
cancer treatment that the veteran received at CTCT-MMC from 
September 1996 to August 1998 was planned and scheduled in 
advance.  The Board acknowledges that the veteran reasonably 
viewed the diagnosis of prostate cancer as a threat to his 
long-term health.  However, the fact that a serious disorder 
is being treated does not change scheduled, planned 
outpatient treatment into emergency care of such nature that 
delay would have been hazardous to health, within the meaning 
of the statute and regulations.

The Board also notes that there is no medical evidence that 
it was not feasible for the veteran to seek treatment for 
prostate cancer through VA.  The provisions of 38 C.F.R. 
§ 17.120 define unavailability of VA care or unavailability 
of a federal facility as existing only when VA or other 
federal facilities are not feasibly available "and an 
attempt to use them beforehand . . . would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused."  The evidence of record 
shows that the veteran preferred to obtain treatment for 
prostate cancer through CTCT-MMC rather than though VA.  
There is no evidence that the veteran attempted to use VA 
facilities or contact VA about availability of prostate 
cancer treatment of the type the veteran chose.  

The preponderance of the evidence is, therefore, against a 
finding that the veteran meets each of the requirements 
specified by statute as necessary to entitle him to payment 
or reimbursement of the private medical expenses incurred 
from September 1996 to October 29, 1996, or from April 1997 
to August 1998.  38 U.S.C.A. § 1728.

The Board further notes that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA facility.  38 C.F.R. § 17.52(b)(3).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
a disorder, such as the veteran's initial VA treatment for 
prostate cancer, does not meet this criterion.  Zimick, 11 
Vet. App. at 51-52.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  The Board lacks 
authority to award medical care benefits except as authorized 
by statute and regulations.  The benefit sought by the 
veteran is not authorized under the circumstances of his 
claim, and the claim must be denied.  


ORDER

Payment or reimbursement of expenses of private medical care 
provided September 17, 1996, and October 1, 1996 is denied.

Payment of, or reimbursement for, unauthorized private 
medical services provided October 29, 1996, April 11, 1997, 
August 22, 1997, December 5, 1997, April 29, 1998, and August 
11, 1998, is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

